Case:19-04236-BKT11 Doc#:21 Filed:11/18/19 Entered:11/18/19 16:47:34                  Desc: Main
                            Document Page 1 of 1
                 IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF PUERTO RICO


 IN RE:                                                              CASE NO 19-04236

 JOSE MANUEL COLON SOTO                                                 CHAPTER 13

       DEBTOR
 _________________________________/


                                AMENDMENT TO SCHEDULES

         NOW COMES DEBTOR, by and through the undersigned counsel and very
 respectfully alleges and prays as follows:

       1. SCHEDULE A/B: TO CORRECT LIST OF PROPERTIES AND THEIR
            RESPECTIVE VALUES.
       2. SCHEDULE C: TO CORRECT EXEMPTIONS.


          WHEREFORE, the Debtor’s respectfully request from this Honorable Court to take
 notice of the above mentioned and to Order any other remedy it deems appropriate.


          CERTIFICATE OF SERVICE, I hereby certify that on this same date the foregoing
 motion was filed with the Clerk of the Court using the CM/ECF system, which will send
 notification of such filing to all CM/ECF participants and the Chapter 13 Trustee.

          RESPECTFULLY SUBMITTED

          In San Juan, Puerto Rico this 18th day of November 2019.

                                                     The Batista Law Group, PSC
                                                     Jesus E. Batista Sanchez, Esq.
                                                     Attorney for Debtors
                                                     PO BOX 191059
                                                     SAN JUAN, P.R. 00919
                                                     Telephone: (787) 620-2856
                                                     Facsimile: (787) 777-1589
                                                     E-mail: jeb@batistasanchez.com
                                                     /s/ Jesus E. Batista Sánchez, Esq.
                                                     USDC-PR No. 227014
